per curiam:
Una vez más, nos corresponde eva-luar las consecuencias que, en la esfera de la profesión legal, tienen los actos privados de quienes han decidido ejer-cer la honrosa profesión de la abogacía. Nuevamente, reiteramos el principio de que “[p]or razón de la confianza en él depositada como miembro de la ilustre profesión legal, todo abogado, tanto en la vida privada como en el desem-peño de su profesión, debe conducirse en forma digna y honorable”. (Énfasis suplido.)(1)
HH
El 8 de noviembre de 1986, falleció intestado el Sr. Domingo Rodríguez Hernández quien, a la fecha de su deceso, estaba casado con la aquí querellante, Natividad Ramírez Flores. A su muerte, además de su esposa, le sobrevivieron sus dos (2) hijas: Hilda Rodríguez Vega y Josefina Rodrí-guez Oliveras.
Como único haber ganancial, el señor Rodríguez dejó una propiedad de dos (2) plantas, destinada tanto para fines residenciales como comerciales, con respecto de la cual *198se formó una comunidad hereditaria compuesta por la se-ñora Ramírez Flores y por Josefina e Hilda Rodríguez.
Tras el fallecimiento de su esposo, la señora Ramírez Flores(2) arrendó —en virtud de un acuerdo verbal— la segunda planta del referido inmueble a los aquí querella-dos, el Ledo. Edwin Sepúlveda Valentín y su esposa, la Leda. Irma Casiano Santiago,(3) quienes la ocuparon du-rante un año para fines de vivienda. Posteriormente, el licenciado Sepúlveda suscribió un contrato de opción de compra con la señora Ramírez Flores, de cuyos términos surge que, por periodo indefinido, ésta le concedió una op-ción de compra del inmueble al licenciado Sepúlveda, y le autorizó para que gestionara préstamos y tomara decisio-nes que tuvieran que ver con la referida propiedad. Luego de desocupar la segunda planta arrendada, los menciona-dos abogados subarrendaron todo el edificio al Programa Head Start.(4)
Al cabo del tiempo, los referidos abogados le manifesta-ron a la señora Ramírez Flores su interés de adquirir la propiedad. A estos efectos, acordaron verbalmente, que el precio de venta del inmueble sería cien mil dólares ($100,000) y que se efectuaría el cierre dentro del término de noventa (90) días.
Para formalizar el acuerdo, los esposos Sepúlveda-Casiano suscribieron con la señora Ramírez Flores otro contrato de opción de compra.!5) Según surge de la copia del contrato que obra en el expediente, contrario a los acuerdos verbales que precedieron la formalización del *199mismo, en este contrato no se estableció el precio de venta del inmueble ni se pactó el término dentro del cual los op-tantes tendrían que ejercer la opción. Más bien, se especi-ficó que la opción sería por término indefinido y que los optantes podrían subarrendar la propiedad sin limitación de clase alguna. Se aclaró que el contrato se efectuaba sin depósito alguno. Se reconoció, además, que los menciona-dos abogados habían tenido la propiedad arrendada —me-diante acuerdo verbal— a razón de quinientos treinta dó-lares ($530) mensuales.
En el entretanto, la señora Ramírez Flores suscribió un contrato de arrendamiento con opción de compra de otra propiedad; por concepto de la opción, pagó la suma de cinco mil dólares ($5,000). Pactó con el vendedor que el periodo para ejercer dicha opción sería de noventa (90) días, el mismo periodo dentro del cual se suponía que los esposos Sepúlveda-Casiano ejercitaran su opción en cuanto a su propiedad.
No obstante, los hechos tomaron un curso distinto. A pesar del pacto habido entre los esposos abogados y la se-ñora Ramírez Flores, los primeros no se ciñeron a los tér-minos convenidos: no adquirieron la propiedad ni pagaron con regularidad los cánones de arrendamiento a la señora Ramírez Flores, no obstante continuar percibiendo los fru-tos generados por concepto del subarrendamiento del inmueble.
Así las cosas, como consecuencia del incumplimiento de los querellados, el contrato de arrendamiento con opción de compra, suscrito entre la señora Ramírez Flores y el dueño de la propiedad que ésta interesaba adquirir, no se pudo consumar por lo que ésta perdió la suma de cinco mil dó-lares ($5,000) que había pagado por concepto de la opción. Además, tuvo que desalojar la referida propiedad. En va-rias ocasiones, la señora Ramírez Flores se personó a la residencia de los esposos abogados para inquirir las razo-nes de su incumplimiento; sin embargo, sus visitas resul-*200taron infructuosas. Similar gestión efectuaron Josefina e Hilda Rodríguez; tampoco rindió frutos dicha gestión.
La accidentada relación contractual antes reseñada des-embocó en los tribunales; tanto la señora Ramírez Flores como Hilda y Josefina Rodríguez instaron demanda sobre sentencia declaratoria y daños y perjuicios, pleitos que fue-ron eventualmente consolidados.(6) En síntesis, las deman-dantes solicitaron que: se decretara la nulidad del contrato celebrado entre la señora Ramírez Flores y los esposos abo-gados; el resarcimiento por los daños resultantes del in-cumplimiento de los términos que precedieron el mismo y la indemnización resultante de la privación del uso y dis-frute de la propiedad de las demandantes, ocasionada por el control que sobre el inmueble mantuvieron los querella-dos bajo el pretexto de supuestas gestiones conducentes a obtener financiamiento para la compra del mismo; Aun cuando los abogados demandados fueron debidamente em-plazados, no contestaron la demanda, razón por la cual se les anotó la rebeldía. Tampoco comparecieron el día del jui-cio, fecha de la cual fueron notificados.
El 16 de mayo de 1995, el tribunal de instancia declaró con lugar las reclamaciones interpuestas por las deman-dantes; decretó la nulidad del contrato en cuestión; deter-minó la existencia de dolo, y reputó la posesión de los de-mandados como la de meros detentadores sin contrato. Además, condenó a los demandados a satisfacer a las de-mandantes la renta devengada por el alquiler de la propie-dad, desde la fecha en que fue suscrito el contrato hasta la fecha del decreto judicial, y —a la señora Ramírez Flores— la suma de cinco mil dólares ($5,000) correspondiente a la cantidad que pagó por concepto de la opción. Finalmente, *201el tribunal ordenó el desahucio de la propiedad. Los de-mandados no solicitaron remedio alguno contra este dicta-men, por lo que el mismo advino final y firme.
Por motivo de los hechos antes reseñados, y ante la falta de cumplimiento de los querellados con respecto a la sen-tencia emitida por el tribunal de instancia, la señora Ra-mírez Flores se querelló ante la Comisión de Ética del Co-legio de Abogados. Dicha Comisión le informó a la señora Ramírez Flores que sólo tenía autoridad para intervenir en asuntos relacionados con conducta estrictamente profesio-nal, por lo que la señora Ramírez Flores presentó su queja ante este Tribunal.
Mediante la correspondiente resolución, le concedimos término al Procurador General para que investigara e in-formara al Tribunal sobre la conducta de los querellados. La Oficina del Procurador General, en cumplimiento de nuestra Resolución, radicó su informe. Luego de haber re-cibido y evaluado el informe radicado, ordenamos a dicha Oficina presentar la correspondiente querella.
El Procurador General compareció ante este Tribunal presentando la querella contra los Ledos. Edwin H. Sepúl-veda Valentín e Irma E. Casiano Santiago. En síntesis, im-putó a los querellados las siguientes violaciones: haber suscrito un contrato de opción en contravención a las dis-posiciones legales y la normativa aplicable, y haber infrin-gido tanto el espíritu del Preámbulo como el Canon 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. Además, señaló, con respecto a la licenciado Casiano, su incumpli-miento con el deber continuo de mantener informado a este Tribunal pues —previo a su juramentación como aboga-da— no enmendó la Declaración Informativa para notificar cambios que podían afectar la información anteriormente sometida a la Junta Examinadora de Aspirantes al Ejerci-cio de la Abogacía. Destacó que la referida abogada omitió *202informar los litigios pendientes —antes reseñados— en los cuales ella y su esposo figuraban como demandados.(7)
Posteriormente, el Procurador General advino en cono-cimiento de que la Leda. Irma Casiano Santiago había sido nombrada para ocupar un cargo de Juez Municipal, y soli-citó a este Tribunal que ordenara a la Oficina de Nombra-mientos Judiciales de la Fortaleza a expedir copia certifi-cada de la solicitud sometida por la licenciada Casiano Santiago y de cualquier enmienda que ésta hubiera pre-sentado con respecto a la misma; esto con el propósito de investigar si la querellada había informado a dicha Oficina los pleitos en los que fue parte demandada así como del procedimiento pendiente ante este Tribunal para dilucidar si procedía someter una enmienda a la querella.
El 11 de febrero de 2000, emitimos resolución mediante la cual autorizamos a la Oficina de Nombramientos Judi-ciales a que entregara al Procurador General la copia cer-tificada de la solicitud presentada por la Leda. Irma Ca-siano Santiago, según cumplimentada por ésta con todos sus anejos. Así mismo, debido a que los querellados no con-testaron la querella dentro de los términos concedidos, este Tribunal la entendió negada. (8)
Conforme la resolución emitida el 28 de abril de 2000, en la cual denegamos la solicitud de archivo de la querella presentada por la señora Ramírez Flores,(9) concedimos *203término al Procurador General para que enmendara la querella radicada.
A tenor con ello, el Procurador General radicó enmienda a la querella mediante la cual consignó dos (2) nuevos car-gos con respecto a la conducta profesional de la licenciada Casiano. En esta ocasión, le imputó dos (2) violaciones al Canon 35 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. La primera violación consistió en haber omitido infor-mación esencial en la solicitud de historial personal que debía suplir a la Oficina de Nombramientos Judiciales de la Oficina del Gobernador.(10) Tal solicitud fue presentada en la antedicha Oficina tras haber sido nombrada, la licen-ciada Casiano, por el ex Gobernador de Puerto Rico, Hon. Pedro Rosselló González, como Juez Municipal. Dicha soli-citud fue entregada como parte de los documentos que es necesario cumplimentar a los fines de la confirmación del nombramiento. El referido documento requiere, entre otras cosas, que el solicitante indique si en algún momento ha sido parte de algún pleito civil o ante alguna agencia administrativa, en cuyo caso se tiene que proveer, además, el número del caso, el tribunal o la agencia en donde se ventiló, la naturaleza de la controversia y el resultado del pleito. Ante tal requerimiento, la licenciada Casiano sólo hizo referencia a otra demanda, por nulidad de contrato, en la cual tanto ella como su esposo figuraban como demandados.(11) No proveyó información alguna sobre la acción civil que sirve de base a la presente querella.
*204La segunda violación imputada es de índole similar: se le imputó no haber provisto información completa, acerca de los casos en los cuales había sido parte, al llenar el formulario de la Comisión de Nombramientos del Senado de Puerto Rico.(12)
El 30 de junio de 2000, los querellados comparecieron mediante contestación a la querella enmendada; negaron los cargos y solicitaron su “exoneración total”.
Examinadas las constancias del expediente y el Informe del Comisionado Especial, procedemos a resolver. Dispone-mos —en primer lugar— de aquellas imputaciones éticas que involucran tanto al Ledo. Edwin Sepúlveda como a la Leda. Irma Casiano; las mismas están vertidas en los pri-meros tres (3) cargos y están basadas en conducta impro-pia no relacionada con la práctica de la profesión.
HH L-J
El Preámbulo del Código de Ética Profesional consigna el ideal del buen abogado. De su texto, se palpa con indudable tenor el deber de todo abogado de “instituir y mantener un orden jurídico íntegro y eficaz, que goce de la completa confianza y apoyo de la ciudadanía”. 4 L.P.R.A. Ap. IX. Recae en la profesión jurídica la misión de preservar la fe del Pueblo en la justicia, uno de los pilares básicos para la consecución de la convivencia social dentro de una democracia. Preámbulo del Código de Ética Profesional, ante.
*205En estricta correspondencia con lo anterior, el Canon 38 del Código de Etica Profesional, ante, en lo pertinente, establece que:
[e]l abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios personales y debe evitar hasta la apariencia de conducta profesional impropia. En su conducta como funcionario del tribunal, deberá interesarse en hacer su propia y cabal aportación hacia la consecución de una mejor administración de la justicia. ... Por razón de la con-fianza en él depositada como miembro de la ilustre profesión legal, todo abogado, tanto en su vida privada como en el des-empeño de su profesión, debe conducirse en forma digna y honorable.
Mediante innumerables pronunciamientos, hemos tra-zado los linderos de lo que constituye conducta violatoria del precitado canon. El texto del mismo, si bien presenta un extracto de los más básicos postulados que deben regir la manera como se debe conducir cada abogado, es —sin dudas— un llamado a la circunspección de acción y de pa-labra; es una convocatoria a un desempeño que no sólo debe ceñirse a las pautas éticas mínimas sino que debe ser reflejo del más alto calibre de excelencia humana. In re Nogueras Cartagena, 150 D.P.R. 667 (2000).
Esta es la esencia del mandato moral, del elevado com-promiso que contrae libremente cada abogado una vez es admitido al ejercicio de la profesión. De ahí la prudencia, el decoro que —tanto en la gestión profesional como en él quehacer cotidiano— deben caracterizar sus actos. Y es que tiene que ser así, pues su ejecutoria no sólo le afecta a sí mismo sino que alcanza una dimensión mayor.
Como mencionamos en In re Coll Pujols, 102 D.P.R. 313 (1974), todo miembro de la clase togada es un espejo en el cual se refleja la imagen de la profesión. Sus actos reflejan ante la comunidad las bases del concepto que ésta se forme, no solamente del abogado en particular que actúa, sino también de toda la clase profesional, la cual *206debe representar con limpieza, lealtad y el más alto sen-tido de responsabilidad. Por ello, le es imperativo al abo-gado exaltar el honor y la dignidad de su profesión, aunque el así hacerlo conlleve sacrificios personales. In re Sánchez Rodríguez, 123 D.P.R. 876 (1989), citando con aprobación a In re Roldán Figueroa, 106 D.P.R. 4 (1977), e In re Ríos Lugo, 119 D.P.R. 568 (1987). En la misma vertiente, pre-cisa añadir que todo despliegue de conducta que atente contra este principio pone en entredicho las valiosas ejecu-torias y beneficios mayores a los cuales esta clase profesio-nal ha contribuido históricamente. In re Díaz García, 104 D.P.R. 604 (1976).
Es, pues, necesario que cada miembro de la clase togada tenga clara conciencia de que la práctica de la abogacía, a diferencia de otras profesiones, conlleva una seria y delicada función ciudadana porque la misma representa servicio, ética y ejemplo. Ramos Acevedo v. Tribunal Superior, 133 D.P.R. 599 (1993). Huelga decir que los antedichos valores no pueden ser considerados como instrumentos de utilería, como disfraces que emplea el abogado cuando se desempeña en un escenario legal. Más bien, éstos son principios a base de los cuales se forja un estilo de vida y los mismos no deben ser menoscabados por el quehacer diario o por el ambiente social y valorativo dentro y alrededor del cual se desenvuelven los abogados. In re Sánchez Rodríguez, ante.
Tal como mencionáramos en In re Bryan, Vargas, 150 D.P.R. 1 (2000), no existe dicotomía alguna entre la vida cotidiana del ciudadano que es abogado y el ejercicio de su profesión debido a que los cánones del Código de Ética Profesional se aplican tanto a la vida privada como profesional de un abogado. Dicho de otra manera, las responsabilidades éticas de los miembros de la profesión de abogado no tienen un horario de trabajo. Ahora bien, no nos incumbe cualquier tipo de conducta privada del abo-*207gado, sino sólo aquella que le hace indigno de pertenecer al foro. Véase In re Ramírez Ferrer, 147 D.P.R. 607 (1999).
Así, pues, por medio de un procedimiento disciplinario, más allá de castigar al abogado por la falta cometida, procuramos proteger a la comunidad y a la profesión mediante una investigación de las condiciones morales del querellado para determinar si éste puede, y debe, continuar ejerciendo la honrosa profesión a la cual fue admitido por este Tribunal. Es de notarse que el criterio que rige es uno de profilaxis social. De ahí que la causa del desaforo o suspensión no tiene necesariamente que surgir con motivo de una actividad profesional. Lo que se requiere de la conducta imputada es que afecte las condiciones morales del querellado. In re Liceaga, 82 D.P.R. 252 (1961).
Conforme con la normativa antes reseñada, procede dilucidar si la conducta de los querellados está reñida con la misma.
HH HH HH
En múltiples ocasiones, hemos señalado que este Tribunal no está obligado a aceptar el informe de un Comisionado Especial; esto es, podemos adoptar el mismo, modificarlo e, inclusive, rechazarlo. In re López de Victoria Brás, 135 D.P.R. 688 (1994); Vélez Ruiz v. E.L.A., 111 D.P.R. 752 (1981); In re Soto López, 135 D.P.R. 642 (1994). Sin embargo, si las determinaciones de hecho del informe están sostenidas por la prueba obrante en autos, ausente demostración alguna de prejuicio, parcialidad o error manifiesto de parte del Comisionado Especial, este Tribunal no habrá de alterarlas. In re Arroyo Fernández, 133 D.P.R. 364 (1993); In re Rivera Arvelo y Ortiz Velázquez, 132 D.P.R. 840 (1993); In re Coltón Fontán, 128 D.P.R. 1 (1991).
Con lo anterior en mente, cabe destacar que, aunque el Informe del Comisionado Especial en el presente caso se nutre esencialmente de la sentencia en rebeldía *208que emitió el foro de instancia al dilucidar las reclamacio-nes que dieron lugar a la querella de epígrafe, adoptamos el mismo para la disposición de este caso. Al así hacerlo aclaramos que, si bien acogemos las determinaciones de dicho foro judicial, no es porque supeditemos nuestra deci-sión al fallo emitido. Siendo éste un proceso distinto e in-dependiente de aquel en virtud del cual se les impuso a los querellados responsabilidad por su conducta dolosa, dicho dictamen no implica —en este contexto— un curso deciso-rio automático. Debe quedar claro que todo proceso disci-plinario se ejecuta en armonía con el debido proceso de ley, con arreglo a un procedimiento formal mediante el cual no sólo se le informa al abogado de los cargos que operan en su contra, sino que —más importante aún— se le ofrece am-plia oportunidad para contestarlos y defenderse. Véase In re Pagán, 71 D.P.R. 761 (1950).
Así, reiteramos que nuestro proceder en el presente caso obedece, más bien, a que el antedicho dictamen judicial encuentra apoyo en las constancias del expediente; ade-más, en su oportunidad para defenderse y derrotar cual-quier viso de conducta reñida con los cánones del Código de Ética Profesional, los aquí querellados han propuesto una teoría claramente insatisfactoria. Veamos.
Por un lado, los querellados, en su escrito de reacción al Informe del Procurador General, alegan, con respecto al consabido contrato de opción, que entendían “que lo que existió siempre fué [sic] un contrato de arrendamiento sin término, mes a mes [sic] que el contrato de opción fue un documento que se hizo con un propósito diferente a obligar a la querellante a concedernos la opción”.(13) Sin embargo, admiten los querellados en su escrito que el alegado propó-sito era acreditarles a los arrendatarios su facultad para arrendar el inmueble y —además— presentarlo a la insti-*209tución prestataria que habría de financiar el inmueble para lo cual no sólo tendrían que desalojar la propiedad, sino que no podrían pagar canon alguno hasta que no la arrendaran en su totalidad. Afirman que la querellante, una dama analfabeta de más de setenta (70) años de edad sin ningún tipo de escolaridad, conocía y aceptaba esta es-trategia de negocios. Hiere la vista tan patente inconsistencia.
Es inmaterial, para la adjudicación de este caso, el que los querellados no hayan ejercitado la opción de compra del inmueble. Esto así toda vez que, en nuestro ordenamiento, la única obligación del optante en un contrato de opción es decidir —dentro de un plazo cierto— sobre la celebración o no del contrato principal; de negarse a celebrar, puede que pierda lo que pagó por concepto de la opción —si lo hubo— que es un elemento accidental de este tipo de contrato. Más allá de ello, el optante no tiene obligación adicional. Valentín v. Vázquez, 103 D.P.R. 796 (1975).
Ahora bien, lo que no puede pasar desapercibido es el mero hecho de que los querellados hayan refrendado un contrato de opción como el de autos, plagado de irregulari-dades,(14) dando así una apariencia de legalidad y confia-bilidad con respecto a una transacción viciada y creando en la querellante una expectativa irreaK15) de que adquirirían la propiedad, cuando éstos siempre pensaron que lo que había existido era un contrato de arrendamiento. Esta es conducta impropia que no podemos refrendar. In re López de Victoria, ante.
*210Sumado a lo anterior, cabe subrayar los efectos perjudi-ciales que sobre la señora Ramírez Flores tuvo el proceder de los querellados. Más allá de contravenir tanto los acuer-dos verbales habidos entre las partes como los preceptos legales aplicables al contrato en cuestión/16) los querella-dos se sirvieron del artificio de dicho contrato para perpe-tuar el arrendamiento del inmueble y su irrestricta facul-tad para subarrendarlo. Así, aun cuando éstos percibieron las rentas devengadas por concepto del subarrendamiento, faltaron a su deber de satisfacer los pagos a los que ellos se habían obligado/17)
Peor aún, a más de un año de haberse dictado sentencia mediante la cual se les impuso responsabilidad, siendo ésta final y firme, los querellados señalaron, como si se tratara de un acto digno de ser elogiado, que “lo precedente [sic] es que la parte querellante se comunique con su abogado para que haga efectiva la Sentencia .... Estamos en disposición de reunirnos con el abogado de doña Natividad y llegar a un acuerdo sobre la Sentencia dictada”. Tan prestos fueron para solucionar el asunto, que no fue hasta el 29 de febrero de 2000; es decir, mucho más de cuatro (4) años de haber advenido final y firme la sentencia dictada, que, luego de iniciado el procedimiento de epígrafe, los querellados llega-ron a un acuerdo con los demandantes para satisfacer la sentencia dictada, con la obvia intención y propósito de que la señora Ramírez Flores “desistiera” de la querella.
Valga destacar que el problema no estriba en que haya *211recaído sobre los querellados una sentencia en rebeldía. Desde una perspectiva ética, el problema reside en la falta de sujeción con respecto a un mandato final. Como aboga-dos y ministros de la justicia que son los querellados, ha-biendo renunciado al empleo de los mecanismos post-sentencia reconocidos en nuestro ordenamiento procesal, debieron haber respondido con diligencia y prontitud al mandato del tribunal.
Sin dudas, este comportamiento opera en detrimento de la imagen de la profesión y constituye una violación al pre-cepto que le exige a todo abogado conducirse, aún en su vida privada, de forma digna y honorable. Incluso el mismo denota un claro menosprecio por la seriedad que debe de acompañar todo acto legal en el que cada abogado se ve envuelto. In re Ramírez Ferrer, ante.
IV
Finalmente, resta evaluar si la conducta de la licenciada Irma Casiano Santiago —al omitir información tanto en la Declaración Informativa sometida a la Junta Examina-dora, como en la Solicitud de Historial Personal presen-tada en la Oficina de Nombramientos Judiciales de la Ofi-cina del Gobernador así como en el formulario provisto por la Comisión de Nombramientos del Senado de Puerto Rico— constituye conducta reñida con los cánones del Código de Ética Profesional. Abordaremos primero el asunto de la omisión de información en la declaración informativa.
Como parte del poder inherente de este Tribunal para reglamentar la admisión de una persona al ejercicio de la abogacía, está la facultad de investigar y tomar las determinaciones correspondientes sobre el carácter y la aptitud de todo aspirante al ejercicio de la profesión. Tal función ha sido delegada a la Comisión de Reputación de Aspirantes al Ejercicio de la Abogacía. Para hacer dichas determinaciones —las cuales gozan de gran deferencia— *212este organismo se sirve de la prueba que tiene ante sí sobre la conducta pasada y presente del aspirante. 4 L.P.R.A. Ap. XYII-A; In re Belén Trujillo, 128 D.P.R. 949 (1991).
En el proceso de acopio de información, la Junta Examinadora de Aspirantes al Ejercicio de la Abogacía juega un papel esencial. Entre sus funciones, está la de recibir toda aquella información que complementa la solicitud de reválida, la cual —eventualmente— habrá de ser referida a dicha Comisión para el proceso de evaluación de los aspirantes de manera que esta última pueda cumplir con su encomienda.
Entre los formularios que tiene que completar cada as-pirante, se encuentra la declaración informativa. Al res-pecto, nos comenta el profesor L.M. Negrón Portillo, en su obra Ética Profesional, Hato Rey, Impresos Araya, 1993, pág. 2, que ésta “sirve entre otras cosas, para obtener datos que puedan arrojar luz sobre las cualidades morales del aspirante”. En dicha declaración, al aspirante se le re-quiere que conteste, entre otras cosas, si ha figurado o fi-gura como demandado o reconvenido en algún procedi-miento o acción civil. Al final de la declaración, tiene que prestar juramento ante notario de que la información brin-dada en la misma es cierta. Asimismo, éste certifica que entiende que su obligación de proporcionar información co-rrecta y completa es de naturaleza continua hasta el mo-mento de la juramentación. A estos efectos, añade el profe-sor Negrón Portillo en la precitada obra que
[e]l ofrecer la información correcta y exacta en esta Decla-ración Informativa es de suma importancia; no solo por que el solicitante se expone a ser procesado por perjurio, sino porque la ley (4 L.P.R.A. see. 734) dispone que “cualquier acto o ma-nifestación fraudulentos hechos por el solicitante en conexión con su solicitud [...], será causa suficiente para la revocación de su licencia por la Corte Suprema de Puerto Rico.” Precisa-*213mente, fue esto lo que sucedió en In re López,(18) 15 D.P.R. 265 (1909). (Énfasis suplido.) Negrón Portillo, op. cit., pág. 3.
Basta una ligera lectura de lo antes expuesto para comprender que la corrección y la seriedad que exige, desde su fase embrionaria hasta su final, el procedimiento de admisión a la profesión no constituyen requisitos vanos ni mucho menos estériles. El tenor de cada requerimiento de este proceso es necesario para la consecución de una selección depurada con el propósito de lograr, en la medida de lo posible, que los admitidos al ejercicio de esta loable profesión tengan el carácter y la estatura moral que deben distinguir a cada miembro de ella.
Como consecuencia, la falta de la licenciada Casiano al no presentar, previo a la fecha de juramentación, la corres-pondiente enmienda a la declaración para notificar que fi-guraba como demandada en dos (2) pleitos —como era su deber— constituye una violación de las normas adoptadas por la Junta Examinadora de Aspirantes al Ejercicio de la Abogacía.
Aunque nos parece harto evidente, por el bien de la comunidad jurídica enfatizamos que cualquier tipo de violación a los requerimientos del proceso de admisión entorpece las labores de la Comisión de Reputación en su delicada función de investigar y tomar determinaciones bien fundamentadas sobre el carácter y la aptitud de todo aspirante a la profesión de la abogacía.
En vista de lo anterior, nos sorprende el hecho de que, ante el cargo que a estos efectos le fuera formulado, la querellada respondiera
*214[n]o sabemos aún si existe alguna obligación de un aspi-rante al ejercicio de la abogacía, notificar que ha sido deman-dada después de haber radicado la correspondiente solicitud. Tampoco sabemos de si [sic] existir tal obligación le es notifi-cado de alguna manera. [...] Lo cierto es que la querellada no era abogada admitida cuando se firmó el contrato, ni cuando fue [sic] demandada.

No podemos más que decir que estas expresiones nos de-jan perplejos; denotan desdén con respecto a las disposicio-nes que gobiernan este delicado proceso e, incluso, nos lle-van a pensar que su conducta es contumaz o, quizás, ésta realmente no comprende la gravedad de la falta.

Resta evaluar el proceder de la querellada al no suplir la información exacta y completa en sendos documentos sometidos a la Oficina de Nombramientos Judiciales de la Oficina del Gobernador así como a la Comisión de Nombra-mientos del Senado de Puerto Rico como parte del proceso de evaluación encaminado a su confirmación como juez municipal. (19)
Para las fechas en que dichos documentos fueron jura-mentados, el 17 de mayo de 1996 y el 3 de febrero de 2000 respectivamente, no sólo la querellada conocía de los plei-tos en los que figuró como demandada sino que —más aún— había sido notificada de las sentencias emitidas, las cuales habían adquirido carácter firme. A pesar de ello, al preguntársele, en ambos documentos, si figuraba o había figurado como parte en algún pleito civil o ante alguna agencia administrativa, no suplió la información completa. En uno de los formularios proveyó la información sobre la demanda de la señora Ramírez; en el otro, consignó los da-tos del pleito más remoto, en el cual figuraron ella y su esposo como parte demandada.
*215Debido a la diversidad de ocasiones en las que, penosa-mente, hemos tenido que abordar escenarios de conducta reñida con el Canon 35 del Código de Ética Profesional, supra, nuestro acervo jurídico se ha nutrido de vastas ex-presiones que trazan los contornos de lo que constituye el deber de sinceridad y honradez de un abogado.
Como principio medular, hemos establecido que \rn\ás que un ideal irrealizable, la verdad es atributo inseparable del ser abogado y, sin la misma, no podría la profesión jurídica justificar su existencia”. (Énfasis suplido.) In re Martínez, Odell II, 148 D.P.R. 636, 642 (1999). Esta idea se instrumenta a través del claro mandato que consagra el Canon 35 del Código de Ética Profesional, el cual le impone a todo abogado el ineludible deber de ajustarse a la fidelidad de los hechos tanto en su gestión profesional como en sus gestiones personales. Id.(20)
Al suplir la información parcialmente, la querellada faltó a la verdad. Ciertamente, el contexto dentro del cual se manifiesta dicha conducta hace que ésta sea más repudiable. El rigor que distingue la evaluación de un candidato que ha sido nombrado para ocupar una posición de tal jerarquía exige de éste el cumplimiento estricto con todas las exigencias de dicho proceso de manera que la recomendación que se emita, sea negativa o positiva, surja como producto de un análisis informado y bien ponderado. Esto así por razones evidentes: el propósito de tal escrutinio es la consecución de aquel candidato cuyas cualidades le hacen merecedor de ocupar el escaño de juez. Huelga decir que actos como los de la querellada entorpecen este proceso y frustran su razón de ser.
*216Así, poco importa si de un examen de los documentos en conjunto surge la información completa; un documento no está para complementar al otro. Si así fuera, no estarían estructurados con preguntas de casi idéntica naturaleza, pues ello resultaría en un acopio acumulativo de información. Como es de notarse, estos documentos se so-meten a oficinas distintas para que cada una de éstas haga lo propio. Por ende, en los mismos no pueden consignarse verdades a medias porque, como es conocido, la verdad a medias no es verdad.
Tampoco influye, en la tarea de determinar si la querellada incurrió en una violación ética, el ánimo, si alguno, que tuvo la querellada para proveer parcialmente una información —de indiscutible importancia— pues a estos fines hemos establecido que el deber de ajustarse a la fidelidad de los hechos “se infringe ... con el hecho objetivo de faltar a la verdad en funciones propias de un abogado o cuando, actuando como ciudadano común, se pretende realizar actos o negocios de trascendencia jurídica”. (Enfasis suplido.) In re Martínez, Odell II, ante, pág. 642.(21)
También hemos consignado, en estricta correspondencia con lo expuesto, que este deber se lesiona aun cuando la falta a la verdad no haya ocurrido intencionalmente o con el deliberado objetivo de engañar. In re Rivera Arvelo y Ortiz Velázquez, 132 D.P.R. 840 (1993). En vista de ello, no vacilamos en reafirmar que el deber de ajustarse siempre a la realidad de los hechos es uno que tiene que ser cumplido estrictamente aunque el así hacerlo conlleve sacrificios personales.
Sometido los hechos cometidos por la abogada quere-*217liada al crisol de la normativa antes reseñada, concluimos que el proceder de la querellada constituyó una violación a las normas mínimas de conducta que preceptúan los Cáno-nes 35 y 38 del Código de Ética Profesional, supra.
V
En virtud de lo antes expuesto y tomando en considera-ción el previo historial, sin quejas, de los aquí querellados, procede que dictemos sentencia suspendiendo al Ledo. Edwin Sepúlveda del ejercicio de la profesión por un término de dos (2) meses. En cuanto a la Leda. Irma Casiano, se justifica su suspensión por un término de tres (3) meses. La suspensión que en esta opinión per curiam se decreta comenzará a discurrir a partir de la fecha en que la misma sea notificada a los abogados querellados, a quienes aper-cibimos de que, en lo sucesivo, deberán regir sus actos de conformidad con las normas consagradas en los cánones del Código de Ética Profesional.
La Juez Asociada Señora Naveira de Rodón concurrió con la opinión per curiam, pero disintió en cuanto a la san-ción, pues entiende que la conducta de estos letrados ame-rita una sanción mayor de suspensión de por lo menos un año a año y medio. El Juez Asociado Señor Fuster Berlin-geri no intervino. El Juez Asociado Señor Rivera Pérez no interviene.

(1) In re Irizarry, González, 151 D.P.R. 916 (2000).


(2) Para la fecha de los hechos, la señora Ramírez, quien no sabe leer ni escribir, contaba con más de setenta (70) años de edad.


(3) Los referidos abogados fueron admitidos al ejercicio de la profesión el 7 de noviembre de 1979 y el 6 de jubo de 1994, respectivamente.


(4) Del expediente surge que dicho contrato de arrendamiento fue otorgado entre dichos abogados, en calidad de arrendadores y el Presbiterio del’Suroeste, Inc. (Pro-yecto Head Start), como arrendatarios. En efecto, los abogados alquilaron el inmue-ble en cuestión en su totalidad; pactaron que la base del contrato sería anual con una opción de diez (10) años.


(5) Este contrato fue firmado el 24 de noviembre de 1992.


(6) Ambas reclamaciones fueron presentadas, para mayo de 1994, por medio del mecanismo procesal de sentencia declaratoria (Regla 59 de Procedimiento Civil, 32 L.P.R.A. Ap. III) contra los esposos abogados, en el Tribunal Superior, Sala de Ma-yagüez, Casos Núms. IAC94-0190 e IAC94 — 0217, respectivamente.


(7) Surge de la querella que, el 23 de julio de 1991, la licenciado Casiano suscri-bió bajo juramento la declaración informativa del aspirante en la cual certificó que entendía que la obligación de proporcionar información correcta y completa en la referida declaración era de naturaleza continua hasta el momento de su juramentación. No obstante ello, aunque la licenciada Casiano fue emplazada el IB de junio de 1994 y fue admitida al ejercicio de la abogacía el 6 de julio del mismo año, no informó este hecho a la Junta Examinadora.


(8) Posteriormente, designamos al Hon. Agustín Mangual para que, en presen-cia de las partes y en calidad de Comisionado Especial, escuchara y recibiera la prueba que éstos le presentaran.


(9) Habiendo transcurrido casi cinco (5) años del dictamen emitido en los pleitos consolidados, tras la radicación de la querella que dio origen al presente proceso disciplinario, los querellados llegaron a un acuerdo con la señora Ramírez Flores. Por *203medio del mismo, se obligaron a satisfacer la cuantía dispuesta en la sentencia. El referido acuerdo contenía relevo recíproco de responsabilidad. Además, contenía un cláusula por medio de la cual la querellada se comprometió a solicitar de la Oficina del Procurador General el archivo con perjuicio del procedimiento que ella misma había iniciado. Surge del expediente que mediante carta fechada el 1ro de marzo de 2001, la señora Ramírez Plores solicitó a este Tribunal el archivo de la querella.


(10) Esta solicitud fue juramentada por la querellada el 17 de mayo de 1996, esto es, un año después de dictada la sentencia de las demandas que operaban en su contra.


(11) El único caso al cual hizo referencia fue al Núm. CD-94-715. En dicho caso, se demandó a los aquí querellados por hechos de naturaleza similar a la de los que condujeron a la señora Ramírez Flores al tribunal: un contrato de arrendamiento cuya legalidad se puso en entredicho. Aunque este caso no lo consideramos en este *204procedimiento, cabe destacarse que en esa demanda se alega que la licenciada Ca-siano —entre otros actos— logró que el demandante firmara contrato de arrenda-miento valiéndose del dolo, el engaño y la mala fe. Claro está, hay que mencionar que pese a la seriedad de ésa y otras alegaciones, este pleito se archivó sin perjuicio pues las partes desistieron de continuar con el mismo.


(12) Según la querella enmendada, ese formulario fue juramentado el 3 de fe-brero de 2000 y presentado en aras de que su nombramiento fuera evaluado por el Senado de Puerto Rico. En éste, sólo suplió los datos correspondientes a las deman-das incoadas por la aquí querellante y las hijas de su finado esposo.


(13) Contrario a ello, figura en el expediente un documento intitulado “Cesión de contrato privado de arrendamiento” mediante el cual se reconoce la existencia de un contrato de opción de compra sobre el inmueble en cuestión, mas se libera a la Sra. Ramírez de sus responsabilidades como cedente de la misma.


(14) Resulta curioso que los querellados afirmen que el contrato de opción sus-crito fue un contrato que se “realizó conforme a la ley y al derecho vigente en P.R.”. Por decir lo menos, tal afirmación refleja un claro desconocimiento del derecho apli-cable para la configuración de este tipo de obligación.


(15) Surge del expediente que los querellados confrontaron problemas desde un inicio en las gestiones para obtener el financiamiento para la compra del inmueble. Esto así, no sólo porque no podían amortizar las aportaciones que se exigen para gestionar un préstamo comercial sino porque, además, con la previa adquisición de una residencia, su margen prestatario se redujo.


(16) Véase Valentín v. Vázquez, ante.


(17) Este hecho no sólo se encontró probado a nivel del foro sentenciador, sino que, en el precitado escrito de reacción al informe del Procurador General, los que-rellados admiten que adeudaban los cánones correspondientes a seis (6) meses, lo que se traducía a la cantidad de tres mil ciento ochenta dólares ($3,180). Aunque en Colegio de Abogados v. Barney, ante, decretamos el archivo de la querella al entender que la deuda surgida del arrendamiento del local donde ubicaba la oficina profesio-nal del querellado, aunque era conducta ciertamente reprochable, sin más, no ame-ritaba el ejercicio de nuestra jurisdicción disciplinaria, los hechos de este caso clara-mente son distintos. Aquí, la conducta de los querellados no se limitó a incumplir irnos acuerdos pactados. Los hechos reseñados ilustran que la conducta de éstos, más que reprochable, está reñida con los cánones del Código de Ética Profesional.


(18) En dicho caso, habiendo sido Julián López admitido al ejercicio de la aboga-cía, se encontró que éste había alegado falsamente —en declaración jurada para que se le admitiera a esta profesión— la fecha de su ingreso a la universidad, por lo que se resolvió dejar sin efecto la resolución mediante la cual se le admitió al ejercicio de la profesión y se ordenó la consecuente eliminación de su nombre del Registro de Abogados.


(19) Esta es parte de las formalidades inherentes al proceso de confirmación de nuevos jueces, quienes —como es conocido— son nombrados por el Gobernador con el consejo y consentimiento del Senado. La documentación que á estos fines se somete sirve un propósito específico: acreditar la reputación moral, intelectual y profesional de los candidatos nominados. Valga decir que el informe de recomendación emitido por la Comisión de Nombramientos del Senado con respecto a la querellada fue negativo.


(20) Si bien es cierto que hemos reconocido que existe cierta conducta personal de un abogado que puede estar fuera del alcance del Canon 35 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX —véase In re Silvagnoli Collazo, 154 D.P.R. 533 (2001)— también es cierto que hemos señalado que el deber de sinceridad y honradez que le impone el referido canon cobija aquellas actuaciones de un abogado en las que, actuando como ciudadano común, pretende realizar actos o negocios de trascenden-cia jurídica.


(21) En In re Belk, Serapión, 148 D.P.R. 685 (1999), resolvimos que ni siquiera el temor fundado que pueda tener el abogado con respecto a las consecuencias de reve-lar determinada información justifica que éste falte a su deber de ajustarse a la sinceridad de los hechos. Dicho de otra manera, el temor, por más genuino que sea, no es eximente de responsabilidad cuando —obrando en función del mismo— se infringe ese deber ético.